DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Japanese ‘513 reference (JP01-095513U) in view of the Japanese ‘112 reference (JP58-156112U).
5.	Regarding claim 1, the Japanese ‘513 reference discloses:
a blow-by gas discharge device (FIG. 1) comprising: 
a blow-by gas pipe (FIG. 1), the blow-by gas pipe having an outlet part (35) released to an atmosphere (Page 4, second to last paragraph): 
a heat chamber (29) provided in a middle of the blow-by gas pipe (FIG. 1) and in a flywheel housing (22) of the internal combustion engine (FIG. 1), the heat chamber (29) being configured to heat blow-by gas (via operation of gear train): and 
a drain mechanism (33) provided in the heat chamber (29) and configured to discharge oil accumulated in the heat chamber (Page 4, third to last paragraph).
The Japanese ‘513 reference discloses the invention as essentially claimed.  However, the Japanese ‘513 reference fails to disclose a blow-by gas pipe that extends from a height 
The Japanese ‘112 reference discloses that it is conventional in the art of blow-by pipes for internal combustion engines to provide as taught in (FIG. 1) a blow-by gas pipe (5, 6, 10) that extends from a height position of an upper end part of an internal combustion engine to a height position of a lower end part of the internal combustion engine the blow-by pipe being exposed to an outside air (FIG. 1).  Such configurations/structures would allow for discharging high pressure gas in the crank chamber (Page 3, Third Paragraph).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the device of the Japanese ‘513 reference, such that the device further includes a blow-by gas pipe that extends from a height position of an upper end part of an internal combustion engine to a height position of a lower end part of the internal combustion engine the blow-by pipe being exposed to an outside air, as clearly suggested and taught by the Japanese ‘112 reference, in order to allow for discharging high pressure gas in the crank chamber (Page 3, Third Paragraph).  
6.	Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Japanese ‘513 reference in view of the Japanese ‘112 reference and further in view of the Japanese ‘548 reference (JPS62721U).
7.	Regarding claim 2, the Japanese ‘513 reference fails to disclose:
wherein the drain mechanism includes a drain valve configured to prevent the oil from being discharged when the drain valve is closed and to allow the oil to be discharged when the drain valve is opened.
The Japanese ‘548 reference teaches it is conventional in the art of valves for use in blow-by gas applications to provide as taught in (FIG. 1) wherein the drain mechanism includes a drain valve configured to prevent the oil from being discharged when the drain valve is closed 
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the device of the Japanese ‘513 reference, such that the device further includes wherein the drain mechanism includes a drain valve configured to prevent the oil from being discharged when the drain valve is closed and to allow the oil to be discharged when the drain valve is opened, as clearly suggested and taught by the Japanese ‘548 reference, in order to allow control of oil levels (Page 6, line 16 to Page 7, line 8).  
8.	Regarding claim 3, the Japanese ‘513 reference fails to disclose:
wherein the drain valve is a check valve, and the check valve includes a valve body and a biasing member configured to bias the valve body toward a valve closing side.
The Japanese ‘548 reference teaches it is conventional in the art of valves for use in blow-by gas applications to provide as taught in (FIG. 1) wherein the drain valve is a check valve (20), and the check valve includes a valve body and a biasing member (FIG. 1--spring) configured to bias the valve body toward a valve closing side (FIG. 1).  Such configurations/structures would allow control of oil levels (FIG. 1).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the device of the Japanese ‘513 reference, such that the device further includes wherein the drain valve is a check valve, and the check valve includes a valve body and a biasing member configured to bias the valve body toward a valve closing side, as clearly suggested and taught by the Japanese ‘548 reference, in order to allow control of oil levels (Page 6, line 16 to Page 7, line 8).  
9.	Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Japanese ‘513 reference in view of the Japanese ‘112 reference and further in view of the Japanese ‘548 reference and further in view of the Takigawa reference (JP2012-172628A).  

wherien the drain valve is a drain bolt. 
The Takigawa reference teaches it is conventional in the art of draining oil to provide as taught in [Paragraph 0044] wherein the drain valve is a drain bolt (156) [Paragraph 0044].  Such configurations/structures would allow a detachably fastened drain [Paragraph 0044].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the device of the Japanese ‘513 reference, such that the device further includes wherein the drain valve is a drain bolt, as clearly suggested and taught by the Takigawa reference, in order to allow a detachably fastened drain [Paragraph 0044].  
Allowable Subject Matter
11.	Claims 5-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747